IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-30,368-13


                          EX PARTE ROSS WAYNE NIX, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR-15,610-J IN THE 253RD DISTRICT COURT
                            FROM LIBERTY COUNTY


       Per curiam.


                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Ninth Court of

Appeals affirmed his conviction. Nix v. State, No. 09-87-00019-CR (Tex. App. — Beaumont, May

4, 1988). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed more than five subsequent applications in this cause. See TEX .

CODE CRIM . PROC . art. 11.07, § 4. It is obvious from the record that Applicant continues to raise

grounds that were previously rejected on the merits or that should have been raised in previous

applications. We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte
                                                                                                2

Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: June 30, 2021
Do not publish